A guardian of the person and property of a minor orphan is entitled to the custody of the ward. On a habeas-corpus proceeding brought by such a guardian to obtain the custody of his ward, the court is not authorized to give custody of the ward to another person, where no change of circumstances affecting the welfare of the child has taken place since the court of ordinary appointed such guardian.
       No. 14358. NOVEMBER 12, 1942. REHEARING DENIED DECEMBER 3, 1942. *Page 876 
Mrs. Hattie Beavers, as guardian of the person and property of Donald Pierce Wilbanks, a four-year orphan, brought habeas-corpus in Whitfield County against Mrs. Victoria Williams, J. H. Williams, and Mrs. J. H. Williams, for the purpose of obtaining custody of her ward. She alleged that on January 5, 1942, she was duly appointed guardian of the "person and property" of the child by the court of ordinary of Murray County, Georgia, copies of the proceedings being attached to the petition; that her ward is now being illegally detained by the defendants in their home in Whitfield County; and that the defendants have refused her demand for possession and custody of her ward, although as guardian she is entitled to such custody. She prayed for issuance of the writ, and that on the hearing she be allowed full and complete custody of her ward. The defendants in their answer admitted that they had refused to turn over the child to the petitioner, and alleged that under the circumstances of the case they were entitled to retain custody.
The following facts appear from the allegations of the answer: Mrs. Victoria Williams is the child's maternal grandmother, and J. H. Williams is a brother of his mother. J. H. Williams and his wife, who have no children of their own, live in the home with Mrs. Victoria Williams in Whitfield County. Mrs. Hattie Beavers, the petitioner and guardian, is a niece of the child's father, Burl Wilbanks, who lived in Murray County. After the child's mother died in February, 1940, Mrs. Victoria Williams, at the request of his father, took the child into her home and cared for him. Burl Wilbanks died in September, 1941. While he was in the hospital and shortly before his death, Wilbanks asked Mrs. Victoria Williams to keep the child after his death, take good care of him, and rear him properly. J. H. Williams and his wife are willing and able to maintain and support the child and give him a high-school education, without encroaching upon his estate. They do not wish to assert any right inconsistent with the death-bed request of the child's father, and are perfectly willing to have his grandmother retain his custody. They will maintain a home for both the child and his grandmother at such place as the grandmother may desire.
The petitioner demurred to the answer, on the grounds that it set *Page 877 
out no defense, and constituted an attempt to collaterally attack the judgment of the court of ordinary appointing her guardian. The court overruled the demurrer, and error is assigned on this ruling. On the hearing there was much evidence by each side to show that the respective parties were proper persons to have the custody of the child. The respondents introduced evidence to the effect that the father desired that the child remain in their custody, while the plaintiff produced evidence tending to show that the father disliked J. H. Williams, and was not satisfied to have his child remain in the custody of J. H. Williams and the other respondents. It appeared from the evidence that the estate of the minor consisted of a small amount of real estate, and that he was to receive social-security benefits of $11.05 each month until he reached eighteen years of age.
After hearing the evidence, the judge ordered "that the prayers of the petition be and they are hereby denied," and "that the custody of the child, Donald Pierce Wilbanks, be and it is awarded to Mrs. Victoria Williams, with the provision that said child be supported, maintained, and educated by said Mrs. Victoria Williams. without any encroachment of the estate of said child. Further ordered that members of the Wilbanks family may visit said child at any reasonable time, and that said child my also visit said Wilbanks family." The petitioner excepted.
The question presented for decision in this case is whether or not one appointed guardian of the "person and property" of a minor orphan is entitled to the custody of the ward, and, if so, whether the superior court, on habeas corpus brought by the guardian to obtain possession of the ward, is authorized to award the custody of the ward to another person, in the absence of any change of circumstances occurring since the appointment of the guardian. "The power of the guardian over the person of his ward shall be the same as that of the father over his child, the guardian standing in his place; and in like manner it shall be the duty of the guardian to protect and maintain, and, according to the circumstances of the ward, to educate him." Code, § 49-201. This section clearly indicates that a guardian of the person and property of a minor child has the same claim *Page 878 
to the custody of the child as the father would have had. We find no decision of this court in which the right of the guardian to the custody of his ward has been doubted. On the contrary, the cases dealing with the appointment of guardians for minor children show that the paramount duty of the court in such cases is to appoint the person in whose custody the interests and welfare of the child will be best served. Watson v. Warnock,31 Ga. 716; Walton v. Twiggs, 91 Ga. 90 (16 S.E. 313);Churchill v. Jackson, 132 Ga. 666 (64 S.E. 691, Ann. Cas. 1913E, 1203). The rule is stated in 25 Am. Jur. 41, § 62, is follows: "Except under certain circumstances in which the controversy is between a parent and the guardian appointed by a court, the rule is well settled that a guardian of a minor is entitled to the custody of his ward and has such authority over him as is necessary to the proper execution of his duties. To the person of the ward he stands in loco parentis. He may enforce this right by habeas-corpus proceedings or by a proper action in equity." In the instant case the ward involved is an orphan; and thus we need not consider whether our ruling would be different if a parent were contesting the guardian's right of custody. SeePayne v. Payne, 39 Ga. 174.
Armed with letters of guardianship of the person and property of the child, the petitioner brought habeas corpus to obtain the custody of her ward. The respondents, without contending that the guardian was improperly appointed, sought to show that they were proper persons to have the custody, and asked that they be granted custody of the child. No allegation was made in their answer that any change of circumstances had taken place since the guardian had been appointed, and none was shown by the evidence. It appeared on the hearing that both the guardian and the respondents were proper persons to have the custody of the child. The court granted custody to the respondents. This ruling of the court was unauthorized. Courts of ordinary have authority to exercise original, exclusive, and general jurisdiction in all controversies as to the right of guardianship. Code, §§ 24-1901, 49-105. Judgments rendered in the exercise of this jurisdiction can not be collaterally attacked. Sturtevant v. Robinson,133 Ga. 564 (6) (66 S.E. 890). In the Code, § 50-121, it is provided: "In all writs of habeas corpus sued out on account of the detention of a wife or child, the court, on hearing all the *Page 879 
facts, may exercise his discretion as to whom the custody of such wife or child shall be given, and shall have power to give such custody of a child to a third person." However, this section does not vest in the court a discretion to change a previous judgment awarding custody of the child, in the absence of a change of circumstances involving the welfare of the child, which has taken place since the rendition of such former judgment. Kirkland v.Canty, 122 Ga. 261 (50 S.E. 90); Brooks v. Thomas,193 Ga. 696 (19 S.E.2d 497). In the instant case the judgment of the court of ordinary appointing the petitioner guardian of the minor child adjudicated her fitness to have his custody. Certainly this judgment was final on this question, in the absence of a change of circumstances. Porter v. McCalley,146 Ga. 594 (2) (91 S.E. 775). The respondents should have asserted in the court of ordinary their claim to custody, by resisting the petitioner's application for appointment as guardian. It is not clear whether they did this or not, but in any event they can not now avail themselves of defenses which should have been asserted in the court of ordinary. CompareShiflett v. Dobson, 180 Ga. 23 (177 S.E. 681). It follows that the court erred in refusing to award custody of the ward to the petitioning guardian.
Judgment reversed. All the Justices concur.
                        ON MOTION FOR REHEARING.